DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed July 12, 2022.  Claims 1, 3, 5-8, 10-13, 15-18 and 20-22 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed July 12, 2022, with respect to claims 1, 3, 8, 10-13, 15-18 and 20-22 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Applicant’s arguments, see amendments and arguments, filed July 12, 2022, with respect to the rejection(s) of claim(s) 5, 6 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, the dependency of claim 5 is claim 4, which has been cancelled. It is unclear as to what the dependency of claim 5 should be, for examining purposes the claim will be dependent on claim 1, since claim 4 was rolled into claim 1. Please clarify and correct.
In regards to claim 6, the dependency of claim 6 is claim 4, which has been cancelled. It is unclear as to what the dependency of claim 6 should be, for examining purposes the claim will be dependent on claim 1, since claim 4 was rolled into claim 1. Please clarify and correct.
Claim 7 is rejected because of its dependency on claim 6.

Allowable Subject Matter
Claims 1, 3, 8, 10-13, 15-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach an image sensing device as claimed comprising: a substrate including a photoelectric conversion element that produces an electrical signal in response to light incident to the photoelectric conversion element; an air grid structure including a plurality of air layers that are stacked over the substrate along a direction perpendicular to a surface of the substrate and physically isolated from one another; and a color filter disposed at one side of the air grid structure and above the substrate, more specifically in combination with wherein the air grid structure further includes: an isolation layer disposed between two adjacent air layers among the plurality of air layers; and a first capping film formed to surround the plurality of air layers and the isolation layer, and wherein the isolation layer has a width which is the same as a width of an upper surface of the air layer disposed below the isolation layer.
Claims 3, 8, 10-12 are allowed because of their dependency on claim 1.
In regards to claim 13, the prior art of record individually or in combination fails to teach an image sensing device as claimed comprising: a substrate including photoelectric conversion elements, each configured to produce an electrical signal in response to light incident to a corresponding photoelectric conversion element; color filters disposed over the photoelectric conversion elements, respectively, and arranged in a matrix shape including rows and columns; and air grid structures disposed between any two adjacent color filters, each air grid structure configured to include air layers that are physically isolated from one another, more specifically in combination with wherein the each air grid structure further includes: an isolation layer disposed between two adjacent air layers and configured to physically isolate two adjacent air layers from each other; and a first capping film disposed to surround the air layers and the isolation layer, and wherein the isolation layer has a width which is the same as a width of an upper surface of the air layer disposed below the isolation layer.
Claims 15-18 and 20 are allowed because of their dependency on claim 13.
In regards to claim 21, the prior art of record individually or in combination fails to teach an image sensing device as claimed comprising: a substrate including a photoelectric conversion element that produces an electrical signal in response to light incident to the photoelectric conversion element; an air grid structure including a plurality of air layers that are stacked over the substrate along a direction perpendicular to a surface of the substrate and physically isolated from one another; and a color filter disposed at one side of the air grid structure and above the substrate, more specifically in combination with wherein the air grid structure further includes an isolation layer disposed between two adjacent air layers among the plurality of air layers, and wherein the isolation layer has a width which is the same as a width of a bottom surface of the air layer disposed below the isolation layer.

Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-7 are rejected because they are dependent upon a cancelled claim. If claims 5 and 6 had their dependencies fixed as suggested in the 112 rejection above, they would be considered as allowable because of that dependency. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20160172398) teaches an air grid (607) with capping layer (608) and a color filter (604/605/606) on a side of the air grid (607) (fig. 2), but does not specifically teach the stacked structure with the specific size of an isolation layer with respect to the air layer in the air grid stack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878